IN THE SUPREME COURT OF THE STATE OF NEVADA


                RA SOUTHEAST LAND, LLC, A                               No. 68778
                NEVADA LIMITED LIABILITY
                COMPANY,
                Petitioner,                                                   FILED
                vs.
                                                                              JUL 2 7 2016
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                SUSAN SCANN, DISTRICT JUDGE,
                Respondents,
                and
                CITY NATIONAL BANK, A NATIONAL
                BANKING ASSOCIATION,
                Real Party in Interest.

                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                               This original petition for a writ of mandamus challenges a
                district court order granting a motion to strike a demand for a jury trial.'
                               Having considered the parties' arguments and the record, we
                agree with the district court that the purchase and sale agreement's (PSA)
                jury trial waiver was effective to preclude a jury trial on all of RA
                Southeast's (RAS) counterclaims and portions thereof.         See Int? Game
                Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197-98, 179 P.3d


                        'The justices of this court voluntarily recused themselves from
                participation in the decision of this matter. Consequently, the Honorable
                Robert E. Rose, Senior Justice, the Honorable Scott Freeman, District
                Judge in the Second Judicial District Court, and the Honorable Jim C.
                Shirley, District Judge in the Eleventh Judicial District Court, were
                assigned to participate in the determination of this matter. Nev. Const.
                art. 6, § 4; SCR 10.

SUPREME COURT
     OF
   NEVADA


(C) 1947A a°                                                                           -   Z3312_
          It          'TiNeLLT-:t7,
                   556, 558-59 (2008) (recognizing that questions of law are reviewed de novo
                   "even in the context of a writ petition"); May v. Anderson, 121 Nev. 668,
                   672, 119 P.3d 1254, 1257 (2005) ("Contract interpretation is subject to a de
                   novo standard of review."). We disagree with RAS's contention that its
                   fourth, fifth, and tenth counterclaims do not "relat[e] to" the PSA. As RAS
                   acknowledges, those counterclaims are premised on the existence of a
                   "special relationship" between RAS and City National Bank, which could
                   not exist in the absence of the PSA.       See Phoenix Leasing Inc. v. Sure
                   Broad., Inc., 843 F. Supp. 1379, 1388 (D. Nev. 1994) (observing that if the
                   adjudication of a claim "would require reference to" the contract
                   containing a jury trial waiver, then the claim necessarily "relat[es] to" or is
                   "with respect to" that contract) 2; cf. Mackintosh ix Jack Matthews & Co.,
                   109 Nev. 628, 632-36, 855 P.2d 549, 551-54 (1993) (observing that a
                   "special relationship" between a bank and a purchaser of real property
                   may exist when the bank acts as the seller and the lender).
                               Similarly, we reject RAS's proposal that its second, third,
                   sixth, eighth, and ninth counterclaims should be split, with a portion of
                   each counterclaim being adjudicated before a jury and a separate portion
                   being adjudicated before a judge. In particular, there is no apparent
                   portion of any counterclaim that is so conceptually distinct from the rest of
                   the counterclaims that it can be seen as not "relating to" the PSA, such
                   that it could be split from the rest of the counterclaims and decided by a
                   jury. RAS expressly acknowledged as much in its opposition to City
                   National Bank's motion to strike: "The claims are intertwined, and it

                         2Although     HAS contends that the jury trial waiver should be
                   narrowly construed, RAS does not proffer a specific construction of
                   "relating to" that it believes this court should apply.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ea.
                would be impossible to segregate them without creating irreconcilable
                conflicts."
                              Moreover, and as an additional basis for denying the petition,
                we agree with the district court's conclusion that the PSA and loan
                documents constituted one overarching agreement under Whitemaine v.
                Aniskovich,    124 Nev. 302, 183 P.3d 137 (2008). RAS's arguments
                regarding Whitemaine's second and third factors are unavailing. See id. at
                309-12 & n.31, 183 P.3d at 142-44 & n.31. Accordingly, we
                              ORDER the petition DENIED.




                cc: Hon. Susan Scann, District Judge
                     Cappello & Noel, LLP
                     Sklar Williams LLP
                     Pisanelli Bice, PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A



                                                   .05